                     Case 8:19-bk-10822-CB        Doc 29 Filed 03/13/19 Entered 03/13/19 10:10:22         Desc
                                                   Main Document     Page 1 of 5



                 1   R. GIBSON PAGTER, JR. CA SBN 116450
                     PAGTER AND PERRY ISAACSON
                 2   525 N. Cabrillo Park Drive, Suite 104
                     Santa Ana, CA 92701
                 3   Telephone: (714) 541-6072
                     Facsimile: (714) 541-6897
                 4   Email: gibson@ppilawyers.com
                 5   Attorneys for 520 Newport Center Drive, LLC
                 6
                                             IN THE UNITED STATES BANKRUPTCY COURT
                 7
                                     CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
                 8

                 9   In re:                                    ) Case No. 8:19-bk-10822 CB
             10
                                                               )
                     THE TRIAL GROUP, LLP, fka                 ) Chapter 11
             11      EAGAN AVENATTI, LLC,                      )
                                                               ) JOINDER BY 520 NEWPORT CENTER
             12
                                                               ) DRIVE, LLC IN JASON KRANK LAW PLC’S
             13                                                ) MOTION TO DISMISS THIS CASE [DOCKET
                                                               ) 2]; DECLARATION OF MARK a. KOMPA
             14                                                )
                                                               ) Date: 3/13/2019
             15
                                                               ) Time: 1:30 p.m.
             16                                                ) Courtroom: 5-D
                                                               )
             17                                                )
                                                               )
             18
                                                               )
             19                                                )
                                                     Debtor.   )
             20      ____________________________________ )
                          Debtor’s former Lessor, 520 Newport Center Drive, LLC (“TIC”), hereby JOINS in the
             21

             22      Emergency Motion by Jason Frank Law PLC to dismiss this case or to grant it relief from stay.

             23      TIC urges the Court to dismiss this case, retroactively to 3/7/2019—the Petition Date—or, in
             24
                     the alternative, for retroactive relief from stay granted also to TIC.
             25
                              1. As set forth in the attached Declaration of Mark Kompa, Debtor is a defaulting tenant
             26

             27

             28
PPI Law
525 N Cabrillo
Park Drive
Suite 104
Santa Ana, CA
92701
(714) 541-6072                                                        -1-
                     Case 8:19-bk-10822-CB       Doc 29 Filed 03/13/19 Entered 03/13/19 10:10:22            Desc
                                                  Main Document     Page 2 of 5


                     of TIC, on account of a lease for the real property located at 520 Newport Center Drive,
                 1

                 2   Newport Beach, CA (“Property”), and a related storage space No. 1497. On its List of 20

                 3   Largest Unsecured Creditors, Debtor admits it owes TIC over $500,000.
                 4
                            2. After Debtor’s prior case herein was dismissed, on 8/28/2018 TIC filed a Complaint
                 5
                     for Unlawful Detainer in the Orange County Superior Court, Case No. 30-2018-01014921-CU-
                 6

                 7
                     UD-CJC (“OCSC Case”). On 10/22/2018, after Debtor failed to appear at trial, the Superior

                 8   Court entered its Order terminating the Lease, and eventually locked Debtor out in November
                 9   2018, despite Mr. Avenatti’s specious attempts to assert a third party claim under the Lease.
             10
                     Moreover, on 10/22/2018, Debtor changed its name from Eagan Avenatti LLP to The Trial
             11
                     Group LLP, obviously hoping to thwart the looming lockout by TIC and the Marshal/Sherriff.
             12

             13      Attached is a copy of Debtor’s Amendment to Registration, bearing a file stamp of 10/22/2018.

             14             3. On 12/20/2018 TIC filed a Motion for attorneys’ fees and costs, which the Superior
             15
                     Court set for hearing on 3/7/2019. Debtor failed to appear at this hearing, and the Superior
             16
                     Court orally granted TIC’s Motion, awarding it $$ in fees and $ in costs. Debtor gave no
             17
                     immediate notice to TIC or its counsel of record in the OCSC Case that Debtor had
             18

             19      commenced the instant bankruptcy case at 10:28 PM that same day.

             20             4. TIC urges this Court to dissuade Debtor and its counsel from filing unauthorized,
             21
                     bad faith bankruptcy petitions, and EITHER to dismiss this case, retroactively to 3/7/2019—the
             22
                     Petition Date—or, in the alternative, grant retroactive relief from stay to TIC, effective 3/7/2019.
             23

             24      Date: 3/12/2019                                   PAGTER AND PERRY ISAACSON
             25                                                    By: /s/ R. Gibson Pagter, Jr._____
                                                                       R. GIBSON PAGTER JR.,
             26
                                                                       Attorneys for TIC
             27

             28
PPI Law
525 N Cabrillo
Park Drive
Suite 104
Santa Ana, CA
92701
(714) 541-6072                                                        -2-
                     Case 8:19-bk-10822-CB      Doc 29 Filed 03/13/19 Entered 03/13/19 10:10:22           Desc
                                                 Main Document     Page 3 of 5


                                                 DECLARATION OF MARK A. KOOMPA
                 1

                 2          1. I am over 18 years of age, and COUNSEL OF RECORD TO 520 Newport Center

                 3   Drive, LLC (“TIC”). The matters stated herein are true and correct and within my own personal
                 4
                     knowledge.
                 5
                            2. Debtor is a defaulting tenant of TIC, on account of a lease for the real property
                 6

                 7
                     located at 520 Newport Center Drive, Newport Beach, CA (“Property”), and a related storage

                 8   space No. 1497. On its List of 20 Largest Unsecured Creditors, Debtor admits it owes TIC over
                 9   $500,000.
             10
                            3. After Debtor’s prior case herein was dismissed, on 8/28/2018 on behalf of TIC I filed
             11
                     a Complaint for Unlawful Detainer in the Orange County Superior Court, Case No. 30-2018-
             12

             13      01014921-CU-UD-CJC (“OCSC Case”). On 10/22/2018, after Debtor failed to appear at trial, I

             14      proved up TIC’s case, and the Superior Court duly entered its Order terminating the Lease and
             15
                     setting a lockout date, and eventually TIC locked Debtor out in November 2018, despite Mr.
             16
                     Avenatti’s specious attempts to assert a third party claim under the Lease. Moreover, on
             17
                     10/22/2018, Debtor changed its name from Eagan Avenatti LLP to The Trial Group LLP,
             18

             19      obviously hoping to thwart the looming lockout by TIC and the Marshal/Sherriff. Attached is a

             20      true and correct copy of Debtor’s Amendment to Registration, which I obtained from the
             21
                     California Office of Secretary of State’s website, bearing a file stamp of 10/22/2018.
             22
                            4. On 12/20/2018 TIC filed a Motion for attorneys’ fees and costs, which the Superior
             23
                     Court set for hearing on 3/8/2019 at 9:00 a.m… Debtor failed to appear at this hearing, I
             24

             25      appeared at that hearing, and the Superior Court granted TIC’s Motion, awarding it fees and
             26      costs, as requested. Attached hereto is a true and correct copy of this Order. Debtor gave no
             27
                     immediate notice to TIC or its counsel of record in the OCSC Case that Debtor had
             28
PPI Law
525 N Cabrillo
Park Drive
Suite 104
Santa Ana, CA
92701
(714) 541-6072                                                      -3-
                     Case 8:19-bk-10822-CB       Doc 29 Filed 03/13/19 Entered 03/13/19 10:10:22        Desc
                                                  Main Document     Page 4 of 5


                     commenced the instant bankruptcy case at 10:28 p.m. on 3/7/2019. Either by fax, phone,
                 1

                 2   email, or by filing and serving a California rules of Court form Notice of Stay.

                 3   I declare under penalty of perjury under the laws of the United States of America that the
                 4
                     foregoing is true and correct.
                 5
                     Executed on 3/12/2019 at Laguna Hills, California.
                 6

                 7
                                                                      /s/Mark A. Kompa_
                                                                      MARK A. KOMPA
                 8

                 9

             10

             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
PPI Law
525 N Cabrillo
Park Drive
Suite 104
Santa Ana, CA
92701
(714) 541-6072                                                       -4-
                     Case 8:19-bk-10822-CB            Doc 29 Filed 03/13/19 Entered 03/13/19 10:10:22                      Desc
                                                       Main Document     Page 5 of 5


                                                           PROOF OF SERVICE OF DOCUMENT
                 1
                     I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                 2   525 N. Cabrillo Park Drive, Suite 104, Santa Ana, CA 92701
                 3   A true and correct copy of the foregoing document entitled (specify): JOINDER BY 520 NEWPORT CENTER
                     DRIVE, LLC IN JASON KRANK LAW PLC’S MOTION TO DISMISS THIS CASE [DOCKET 2]; DECLARATION
                 4   OF MARK a. KOMPA will be served or was served (a) on the judge in chambers in the form and manner required
                     by LBR 5005-2(d); and (b) in the manner stated below:
                 5
                     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
                 6   General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the
                     document. On (date) 03/13/19, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding
                 7   and determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at
                     the email addresses stated below:
                 8

                 9          Michael Avenatti mavenatti@eaganavenatti.com, jregnier@eaganavenatti.com
                            Jason M Frank jfrank@lawfss.com, mnowowiejski@lawfss.com
             10             Michael J Hauser michael.hauser@usdoj.gov
                            Jack A Reitman jareitman@lgbfirm.com,
             11              srichmond@lgbfirm.com;emeza@lgbfirm.com;vrichmond@lgbfirm.com
                            John P Reitman jreitman@lgbfirm.com,
             12              srichmond@lgbfirm.com;emeza@lgbfirm.com;vrichmond@lgbfirm.com
                            Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
             13             James R Selth jim@wsrlaw.net, jselth@yahoo.com;brian@wsrlaw.net;vinnet@ecf.inforuptcy.com
                            United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
             14
                                                                                      Service information continued on attached page
             15
                     2. SERVED BY UNITED STATES MAIL:
             16
                     On (date) _______________, I served the following persons and/or entities at the last known addresses in this
                     bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the
             17
                     United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
                     declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.
             18
                                                                                       Service information continued on attached page
             19
                     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
             20
                     method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 03/13/19, I
                     served the following persons and/or entities by personal delivery, overnight mail service, or (for those who
             21
                     consented in writing to such service method), by facsimile transmission and/or email as follows. Listing the judge
             22
                     here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be completed no later
                     than 24 hours after the document is filed.
             23
                     Hon. Catherine E. Bauer – Judge’s Copy – 411 W. Fourth Street, Suite 5165, Santa Ana, CA 92701
             24      (Personal Delivery via First Legal)
                                                                               Service information continued on attached page
             25
                     I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
             26
                      03/13/19                IMELDA BYNOG                                      /s/ \ÅxÄwt UçÇÉz
             27       Date                     Printed Name                                     Signature
             28
PPI Law
525 N Cabrillo
Park Drive
Suite 104
Santa Ana, CA
92701
(714) 541-6072                                                                -5-
